Citation Nr: 0917434	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 
1986.  He also served on both active and inactive duty for 
training as a member of the Tennessee Army National Guard 
from March 1988 to March 2001.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

A September 2007 Board decision granted service connection 
for tinnitus and denied service connection for hearing loss.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims.  Pursuant to a Joint Motion 
for Remand, in a July 2008 Order, the Court vacated the Board 
decision and remanded the claim to the Board for 
readjudication, in accordance with the Joint Motion.  In 
November 2008, the Board remanded the Veteran's claim for 
service connection for hearing loss for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's hearing loss was incurred in or aggravated by his 
active service or manifested to a compensable degree within 
one year following his separation from active service.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2003 and January 2005, prior to and after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA sent requests for the Veteran's active duty 
service medical records dated from June 1980 to April 1986 to 
the Records Management Center (RMC) and the National 
Personnel Records Center (NPRC).  However, the RMC and NPRC 
responded that the records could not be located.  The Board 
is aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider resolving 
all benefit of reasonable doubt in favor of the claimant.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, VA has obtained 
service medical records from the Tennessee Army National 
Guard and the Veteran submitted service medical records dated 
from August 1980 to November 1988.  In addition, pursuant to 
the Veteran's claim that the Board failed to address a June 
2006 VA examination in its September 2007 decision, the Board 
remanded the claim in November 2008 remand in order to obtain 
that report.  However, the RO indicated that a review of the 
records showed that the Veteran underwent VA examination in 
May 2006 and associated another copy of that report with the 
claims file.  Finally, VA medical examinations pertinent to 
the claim were obtained in May 2006 and January 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for organic diseases of the nervous system such as 
sensorineural hearing loss if manifest to a degree of 10 
percent or more within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2008).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hearing loss.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2008).

The Veteran contends that he was exposed to prolonged loud 
noise while working extremely close to or inside of trucks, 
tanks, and helicopters without hearing protection during 
active duty, including service in the Tennessee Army National 
Guard.  While his DD Form 214 is not available, his NGB Form 
22 provides that he served as a petroleum supply specialist.

Service medical records from the Tennessee Army National 
Guard include examination reports dated in March 1988 and 
March 1992 which are void of findings, complaints, symptoms, 
or a diagnosis of hearing loss.  A June 1998 examination 
report shows a diagnosis of hearing loss due to industrial 
noise exposure and a recommendation for a hearing 
consultation.

A private audiogram performed in July 2003 shows complaints 
of hearing loss, pain, and dizziness in the ears.  The 
Veteran reported that his left ear was worse than the right.  
A February 2004 audiogram report shows a diagnosed left ear 
hearing loss of unknown etiology.

VA medical records dated in May 2004 show complaints of 
decreased hearing bilaterally, with the left ear worse than 
the right.  The Veteran also reported a history of exposure 
to loud noises.  The impression was tinnitus with decreased 
hearing.  In January 2005, he presented for an audiological 
evaluation with complaints of hearing loss and provided a 
history of noise exposure from artillery or other military 
noise over the course of twenty-one years.  He was diagnosed 
with mild-low frequency hearing loss rising to normal in the 
right ear with moderately severe rising to mild mixed hearing 
loss in the left ear.  The assessment was mixed conductive 
sensorineural left ear hearing loss.

In May 2006, the Veteran underwent a VA audiological 
examination.  He provided a history that included military 
noise exposure without the aid of hearing protection, 
occupational noise exposure with the aid of hearing 
protection, and recreational noise exposure consisting of 
hunting without the aid of hearing protection.  Upon 
examination, he was diagnosed as having a mild to moderately 
severe, mixed hearing loss in the left ear.  Hearing loss in 
the right ear was normal except for a mild hearing loss at 
250 and 1000 Hertz.  The examiner's review of the claims file 
included a review of prior audiograms.  The examiner opined 
that the Veteran's hearing loss was not caused by or a result 
of military noise exposure.  The rationale provided was that 
the left ear hearing loss was conductive in the low 
frequencies and was therefore not the result of noise 
exposure as described by the Veteran.  The examiner further 
explained that hearing loss from the noise described would be 
sensorineural and most likely high frequency hearing loss 
which was not present on audiograms performed in 2003 or 2004 
and therefore cannot be from military service.  The examiner 
also noted that a 2005 audiogram showed a similar hearing 
loss but that the hearing loss was conductive.

Pursuant to the Board's November 2008 remand, the Veteran 
underwent a VA audiological examination in January 2009.  He 
complained of difficulty hearing background noise and when 
troubleshooting electrical equipment.  With respect to 
military noise exposure, the Veteran indicated that he 
maintained four and six cylinder diesel engines and 
generators and was exposed to loud noise from diesel engines 
buried in bunkers that caused ear pain, headaches, and 
ringing ears.  He reported no use of hearing protection 
devices.  With respect to occupational noise exposure, he 
indicated that he worked in a knitting mill with consistent 
use of hearing protection devices.  Recreationally, he hunted 
occasionally without use of hearing protection devices.  Upon 
examination, he was diagnosed with normal to mild 
sensorineural hearing loss in the right ear, with moderate to 
moderately severe mixed hearing loss in the left ear.  The 
examiner opined that any current hearing loss is less likely 
as not caused by or a result of industrial noise exposure 
during service.  The rationale provided was that bone 
conduction testing completed in May 2006 and in January 2009 
showed a mixed hearing loss (a conductive component) in the 
left ear.  Medical notes from a private ENT dated in January 
2005 also indicated a mixed hearing loss and suggested the 
possibility of otosclerosis.  Regarding the June 1998 
diagnosis of hearing loss due to "industrial noise 
exposure" the examiner noted that bone conduction testing 
was not completed during that examination.  Therefore, mixed 
versus sensorineural hearing loss would not have been 
determined and the cause of hearing loss could not have been 
ascertained.  Although exposure to high levels of noise 
appeared to be part of the Veteran's history, the pattern and 
type of hearing loss shown on audiometric testing was not 
consistent with noise induced hearing loss.

While the National Guard service medical records are positive 
for a diagnosis of hearing loss and the competent medical 
evidence shows that the Veteran now suffers from the same, 
those records relate his hearing loss to industrial noise 
exposure.  However, hearing loss is not shown during active 
duty, and sensorineural hearing loss is not shown within one 
year following the Veteran's separation from active duty.  In 
addition, there are two competent medical opinions which find 
that the Veteran's hearing loss is not related to noise 
exposure during his service.  There is no competent medical 
opinion that relates his hearing loss to his service.  In the 
absence of competent medical evidence linking any current 
hearing loss to service, service connection must be denied.

The Board recognizes the contentions of the Veteran and his 
friends as to the diagnosis and relationship between his 
service and the claimed condition.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, 
neither the Veteran nor his friends are competent to provide 
an opinion requiring medical knowledge, such as a diagnosis, 
or an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, their assertions 
do not constitute competent medical evidence that his current 
hearing loss began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not support a finding that any current hearing loss was 
incurred in or aggravated by service, or that any hearing 
loss manifested to a compensable degree within one year 
following the Veteran's separation from active service.  
Therefore, service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


